--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the "Agreement") is made as of the 23
day of May 2013, between Quad Energy Corp. ("Assignor") and Multi-Corp
International Inc. ("Assignee").


RECITALS


A.  
Pursuant to that certain Asset Purchase Agreement dated January 15, 2013 between
Assignor and Robin Hood LLC, Robin Hood LLC has agreed to sell, and Assignor has
agreed to buy certain oil and gas leases, associated equipment and associated
surface rights (the “Asset Purchase Agreement”), all as approved by an order of
the United States Bankruptcy Court – District of New Mexico (the “Court”) at a
hearing on March 25, 2013



B.  
Assignor wishes to assign, and Assignee wishes to assume, Assignor's rights and
obligations arising from or in connection with the Asset Purchase Agreement.



Therefore, the parties agree as follows:


ARTICLE 1
ASSIGNMENT
 
1.1
Assignment. In consideration of the Assignee issuing 3,000,000 restricted common
stock of the Assignee to the Assignor, the Assignor hereby assigns to Assignee
all of Assignor's rights and obligations in and to the Asset Purchase Agreement.

 
ARTICLE 2
ASSUMPTION
 
2.1
Assumption. Assignee hereby irrevocably assumes and accepts Assignor's rights
and obligations in and to the Asset Purchase Agreement and agrees to be bound by
the terms and conditions thereof.

 
ARTICLE 3
GENERAL
 
3.1
Entire Agreement. This Agreement constitutes a complete statement of the
understanding between the parties with respect to the subject matter.

 
3.2
Headings. The headings in this Agreement are provided for reference only and
shall not affect the Agreement’s construction or interpretation.

 
3.3
Invalidity of Provisions. Each provision of this Agreement is distinct and
severable from every other provision, and if any provision is declared by a
Court to be invalid or unenforceable, the rest of the Agreement shall remain in
effect.

 
3.4
Amendment; Waiver. An amendment or waiver of this Agreement shall not be binding
unless it is signed by the party who will be bound by it. A waiver of any
provision of this Agreement shall not be a waiver of any other provision and a
waiver of any provision of this Agreement shall not be a continuing waiver,
unless expressly stated.

 
3.6
Governing Law. This Agreement shall be governed by the laws of the Province of
Alberta and the laws of Canada applicable therein. Each party hereby irrevocably
attorns to the jurisdiction of the Province of Alberta with respect to any
matter relating to this Agreement.



 
 

--------------------------------------------------------------------------------

 
3.7
Assignment. This Agreement may not be assigned by either party without the prior
written consent of the other party.

 
3.8
Successors and Assigns. The terms and conditions of this Agreement shall inure
to the benefit of, and bind, the successors and permitted assigns of the
parties.

 
3.9           Time. Time is of the essence in all respects of this Agreement.
 
3.10
Further Assurances. The parties shall with reasonable diligence do all acts and
deliver all instruments as may be required to give effect to this Agreement.

 
3.11
Expenses. Each party shall pay its own costs and expenses of and incidental to
the preparation of this Agreement.

 
3.12
Counterparts. This Agreement may be executed and delivered in one or more
counterparts, including counterparts delivered by facsimile transmission or
e-mail, each of which shall be deemed an original, and all of which together
shall constitute one and the same instrument.

 
IN WITNESS WHEREOF this Agreement has been executed by the parties hereto.





   
QUAD ENERGY CORP.
 
 
   
Per:
  Robert Popick      
Name:Robert Popick
Title: President






   
MULTI-CORP INTERNATIONAL INC.
 
 
   
Per:
  Jean Mann      
Name: Jean Mann
Title: President


 
 

--------------------------------------------------------------------------------

 
 








PROVINCE OF ALBERTA
CITY OF CALGARY


This instrument was acknowledged before me on the 28th day of May, 2013 by
Robert Popick, the President of Quad Energy Corp. on behalf of such corporation.






__________________________________
Notary Public

 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
THIS AGREEMENT (together with the exhibits and schedules attached hereto, this
“Agreement”) dated as of the15th   day of January, 2013.
 
BETWEEN:
 
QUAD ENERGY CORP., a corporation organized under the laws of the State of Nevada
having a principal office located at 3208 East Colonial Drive, Suite 277,
Orlando, Florida 32893


(hereinafter referred to as “QUAD”)
 
AND:

 
Robin Hood LLC, a limited liability company organized under the laws of
the State of New Mexico and having a registered address at P.O. Box 1089, Hobbs,
New Mexico, 88241

 
(hereinafter referred to as “ROBIN HOOD”)
 
WHEREAS QUAD desires to purchase and acquire from ROBIN HOOD and ROBIN HOOD
desires to sell and assign to QUAD 100% of ROBIN HOOD’s right, title and
interest in and to those certain oil and gas leases located in the State of New
Mexico, known as the Double X Leases, as more fully and particularly described
in Schedule A and Exhibit A attached hereto (the “Leases”);


WHEREAS QUAD desires to purchase and acquire from ROBIN HOOD and ROBIN HOOD
desires to sell to QUAD 100% of ROBIN HOOD's right, title and interest in and to
all materials, supplies, machinery, equipment, improvements and other personal
property and fixtures relating to the Leases (the “Equipment and Fixtures”), and
all wells, wellhead equipment, pumping units, flow lines, tanks, buildings,
injection facilities, salt water disposal facilities, compression facilities,
gathering systems and other equipment, all easements, rights-of-way, surface
leases and other surface rights, all permits and licenses and all other
appurtenances used or held for use in connection with or related to the
exploration, development, operation or maintenance of any of the Leases (the
“Surface Rights”);
 
WHEREAS, the parties desire to enter into this Agreement to set forth their
mutual agreements concerning the above matter;
 
NOW, THEREFORE, in consideration of the mutual promises of the parties hereto,
and of good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is mutually agreed by and between the parties hereto as
follows:
 
ARTICLE 1
SALE AND TRANSFER OF ASSETS


1.1         Sale of Assets. Subject to the terms and conditions of this
Agreement and in reliance upon the representations, warranties, covenants and
agreements contained herein, at the closing of the transactions contemplated
hereby, ROBIN HOOD will sell, convey, assign and transfer 100% of its right,
title and interest in and to the Leases, Equipment and Fixtures and Surface
Rights (collectively referred to in this agreement as the “Assets”), and QUAD
will purchase and acquire 100% of ROBIN HOOD’s right, title and interest in and
to the Assets from ROBIN HOOD.


 
 

--------------------------------------------------------------------------------

 
1.2         Consideration.  


 
(a)
Purchase Price.  In consideration of the sale, transfer and assignment to QUAD
of 100% of ROBIN HOOD’s right, title and interest in and to the Assets, QUAD
shall pay a purchase price consisting of:



(i)  
Cash payment of up to $127,320.19 as of December 31, 2012 being an amount equal
to the unpaid royalties ROBIN HOOD owes to BLM related to the Assets, plus
interest accrued on such royalties through the Closing Date, to be paid on the
Closing Date;



(ii)  
Cash payments in an amount equal to the difference between $803,000 and the
amount paid in 1.2(a)(i) above (such difference being approximately $675,680)
paid in 44 monthly payments of $15,000 each without interest, beginning on the a
date that is 3 months after the Closing Date, and a final payment of the balance
on the date that is 48 months after the Closing Date, until paid in full; and



(iii)  
Delivery on the Closing Date of 24,000,000 shares of restricted common stock of
QUAD valued at $0.07 per share or, at the option of QUAD, delivery MULI
restricted common stock having an equivalent value.



 
(b)
Assumption of liability for cleanup. As further consideration, and in addition
to the above, QUAD assumes all responsibility and liability for any cleanup
associated with the Assets.



 
(c)
Risks Related to Hazardous Materials. QUAD shall assume all risks that the
property underlying the Assets may contain waste materials or other adverse
physical conditions, including, but not limited to, the presence of unknown
abandoned oil and gas wells, water wells, sumps, pits, pipelines or other waste
or spill sites. At the Closing Date, all responsibility and liability related to
all such conditions, whether known or unknown, fixed or contingent, will be
transferred from ROBIN HOOD to QUAD.



 
(d)
Payment of Operating Expenses. QUAD shall assume and make payment on behalf of
ROBIN HOOD of any and all operating costs associated with the Assets.



1.3         Bankruptcy Court Approval.  , This Agreement shall be presented for
approval in the United States Bankruptcy Court, District of New Mexico, Case No.
11-11912, as part of the Chapter 11 Plan of ROBIN HOOD.  Confirmation of the
Chapter 11 Plan of ROBIN HOOD shall constitute approval of this Agreement and
authorization for ROBIN HOOD to sell the Assets free and clear of any and all
liens or interests, except for those security interests provided at Paragraph
1.5 below.


1.4         The Closing.  The transfer and delivery of the documents
transferring 100% of the right, title and interest of ROBIN HOOD in the Assets
to QUAD, QUAD’s payment of the initial cash payment referred to in paragraph
1.2(a)(i) above, and issuance of stock by QUAD to ROBIN HOOD (the “Closing”)
will take place on a date that is not later than ninety (90) days after the
Order by the United States Bankruptcy Court confirming the Chapter 11 Plan of
ROBIN HOOD becomes final and non-appealable and on such date as is mutually
acceptable to ROBIN HOOD and QUAD (the “Closing Date”)
 
 
 

--------------------------------------------------------------------------------

 
1.5         Security.  At the Closing on the Closing Date, as security for the
payment for the cash payments as set forth in Articles 1.2(a) and (ii) above,
Quad shall grant to ROBIN HOOD a security interest in and to the Assets by way
of mortgage, security agreement or other document typical for the taking of
security in assets of the nature of the Assets in a form registerable in such
government offices and registries as are typical for the registration of such
mortgage, security agreement or other document typical for the taking of
security in assets of the nature of the Assets.


1.6         Deliveries.  At the Closing on the Closing Date:
 
 
(a)
ROBIN HOOD shall deliver to QUAD executed and duly acknowledged assignments
conveying 100% of the right, title and interest of ROBIN HOOD to the Assets to
QUAD;



 
(b)
ROBIN HOOD and QUAD shall each execute and deliver such other instruments and
take such other action as may be necessary to carry out their respective
obligations under this Agreement; including, without limitation, working
together to cause the title to any assets to be transferred under this Agreement
into the name of QUAD in the applicable governmental records, and executing such
documents as necessary to document and perfect the security interest described
in Paragraph 1.5.



ARTICLE 2
TITLE


2.1         QUAD acknowledges that it has been fully and sufficiently advised by
its own advisors and legal counsel, independent of ROBIN HOOD, regarding the
extent of required cleanup and assumption of liabilities under Article 1.2 above
and the requirements of the State of New Mexico regarding that cleanup and
liability.  QUAD acknowledges that it likewise has been fully and sufficiently
advised regarding required regulatory approvals, approval of relevant divisions
with the State of New Mexico, regarding required filings or registrations,
authorizations, notices and permits, consents, and approvals of public or
governmental bodies, authority or other person or entity that may be necessary
for the consummation of the transactions contemplated by this Agreement.
 

 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF ROBIN HOOD
 
3.1         ROBIN HOOD represents and warrants to QUAD as follows as of the date
hereof and as of the Closing Date:
 
 
(a)
Organization.  ROBIN HOOD is a limited liability company duly organized, validly
existing and in good standing under the applicable laws of the State of New
Mexico.  ROBIN HOOD is as of the date of this Agreement a debtor-in-possession
in Bankruptcy Case 11-11912JA, United States Bankruptcy Court for the District
of New Mexico, who continues to operate under the provisions of 11 U.S.C. §§
1107 and 1108.

 
 
(b)
Power and Authority.  Subject to receiving bankruptcy court approval through
confirmation of its Chapter 11 Plan, above, ROBIN HOOD has the power and
authority to execute, deliver, and perform this Agreement and the other
agreements and instruments to be executed and delivered by them in connection
with the transactions contemplated hereby, and upon bankruptcy court approval,
ROBIN HOOD will take all necessary action to authorize the execution and
delivery of this Agreement and such other agreements and instruments and the
consummation of the transactions contemplated hereby.

 
 
(c)
Non-Contravention. To ROBIN HOOD’s knowledge, the execution, delivery and/or
performance of this Agreement, or the consummation of the transactions
contemplated hereby, will not violate any provision of the articles or bylaws of
ROBIN HOOD or violate any order, writ, injunction, decree, statute, rule, or
regulation of any court or governmental or regulatory agency in the State of New
Mexico that would result in a material adverse effect.



 
(d)
Title to Assets, Sale to QUAD is Free and Clear of Liens except as stated in
Paragraph 1.5 above, with any other liens or interests attaching to proceeds.
ROBIN HOOD has, or as of the Closing Date ROBIN HOOD shall have, an Order from
the United States Bankruptcy Court, District of New Mexico, confirming the
Chapter 11 Plan of Robin Hood, such Order providing that QUAD has purchased the
assets in this agreement free and clear of all liens, claims, charges, security
interests or encumbrances of any source whatsoever, including any claims of the
United States Internal Revenue Service, Bureau of Land Management, Office of
Natural Resources Revenue (ONRR) or the State of New Mexico Taxation and Revenue
Department, except for that Security Interest provided in Paragraph 1.5 above,
that any other existing liens or interests shall attach to the proceeds of sale,
and that QUAD shall bear no liability for any obligations of ROBIN HOOD in the
ROBIN HOOD chapter 11 bankruptcy case other than purchase price and cleanup
obligations as set forth in Paragraph 1.2 hereof.

 

 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF QUAD


4.1         To induce ROBIN HOOD to execute, deliver and perform this Agreement,
and in acknowledgement of ROBIN HOOD’s reliance on the following representations
and warranties, QUAD hereby represents and warrants to ROBIN HOOD as follows as
of the date hereof and as of the Closing Date:
 
 
(a)
Organization.  QUAD is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Nevada, with the power and
authority to conduct its business as it is now being conducted and to own and
lease its properties and assets.



 
(b)
Power and Authority.  QUAD has the power and authority to execute, deliver, and
perform this Agreement and the other agreements and instruments to be executed
and delivered by it in connection with the transactions contemplated hereby, and
the execution, delivery and performance of the Agreement by QUAD has been duly
authorized by QUAD and by any agency, government entity, or other body required
to provide such authority.  This Agreement is, and, when such other agreements
and instruments are executed and delivered, the other agreements and instruments
to be executed and delivered by QUAD in connection with the transactions
contemplated hereby shall be, the valid and legally binding obligations of the
Purchaser, enforceable in accordance with their respective terms.

 
 
(c)
Broker’s or Finder’s Fees.  QUAD has not authorized any person to act as broker,
finder, or in any other similar capacity in connection with the transactions
contemplated by this Agreement.

 
 
(d)
No Conflict.  Neither the execution and delivery by QUAD of this Agreement and
of the other agreements and instruments to be executed and delivered by QUAD in
connection with the transactions contemplated hereby or thereby, nor the
consummation by QUAD of the transactions contemplated hereby, will or do violate
or conflict with: (a) any foreign or local law, regulation, ordinance,
governmental restriction, order, judgment or decree applicable to QUAD; (b) any
provision of any charter, bylaw, or (c) under any material agreement to which
QUAD is a party.

 
 
(e)
Required Consents.  No permit or approval, authorization, consent, permission,
or waiver to or from any person, or notice, filing, or recording to or with, any
person is necessary for the execution and delivery of this Agreement and the
other agreements and instruments to be executed and delivered by QUAD in
connection with the transactions contemplated hereby, or the consummation by
QUAD of the transactions contemplated hereby.



 
(f)
Litigation.  There are no proceedings pending or, to the knowledge of the
Purchaser, threatened against QUAD which (i) seek to restrain or enjoin the
consummation of the Agreement or the transactions contemplated hereby or (ii)
could reasonably be expected to have a material adverse effect on QUAD or its
abilities to perform its obligations under the Agreement and the other
agreements and instruments to be executed and delivered by QUAD in connection
with the transactions contemplated hereby.



 
(g)
Assignment Permitted. ROBIN HOOD is aware, and was advised earlier, that QUAD is
contemplating a merger or other such transaction with Multicorp International
(“MULI”) under which its control shall pass to MULI.  Provided that MULI’s
agreement to be a party to this agreement is disclosed to counsel to ROBIN HOOD
prior to Closing, it shall be novated into this agreement and shall enjoy all
rights and benefits of this agreement and shall be subject to all terms of
obligations imposed on QUAD hereunder.



 
 

--------------------------------------------------------------------------------

 
 
 ARTICLE 5

CONDITIONS TO ROBIN HOOD’S OBLIGATIONS
 
5.1         Each of the obligations of ROBIN HOOD to be performed hereunder
shall be subject to the satisfaction (or waiver by ROBIN HOOD) at or prior to
the Closing Date of each of the following conditions:


 
(a)
Representations and Warranties; Performance.  QUAD shall have performed and
complied in all respects with the covenants and agreements contained in this
Agreement required to be performed and complied with by it at or prior to the
Closing Date, the representations and warranties of QUAD set forth in this
Agreement shall be true and correct in all respects as of the date hereof and as
of the Closing Date as though made at and as of the Closing Date (except as
otherwise expressly contemplated by this Agreement), and the execution and
delivery of this Agreement by QUAD and the consummation of the transactions
contemplated hereby shall have been duly and validly authorized by the
Purchaser’s Board of Directors, and ROBIN HOOD shall have received a certificate
to that effect signed by the secretary of the Purchaser.

 
 
(b)
Consents.  All required approvals, consents and authorizations shall have been
obtained.

 
 
(c)
Litigation.  No Litigation shall be threatened or pending against QUAD or ROBIN
HOOD that, in the reasonable opinion of counsel for ROBIN HOOD, could result in
the restraint or prohibition of any such party, or the obtaining of damages or
other relief from such party, in connection with this Agreement or the
consummation of the transactions contemplated hereby.

 
 
(d)
Documents Satisfactory in Form and Substance.  All agreements, certificates, and
other documents delivered by QUAD to ROBIN HOOD hereunder shall be in form and
substance satisfactory to counsel for ROBIN HOOD, in the exercise of such
counsel’s reasonable judgment.

 
 
(e)
Court Approval.  ROBIN HOOD shall have received the Court Approval contemplated
in Article 1.3 hereof.

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 6
CONDITIONS TO QUAD’S OBLIGATIONS


6.1         Each of the obligations of QUAD to be performed hereunder shall be
subject to the satisfaction (or the waiver by QUAD) at or prior to the Closing
Date of the following conditions:
 
 
(a)
Representations and Warranties; Performance.  ROBIN HOOD shall have performed
and complied in all respects with the covenants and agreements contained in this
Agreement required to be performed and complied with by it at or prior to the
Closing Date, the representations and warranties of ROBIN HOOD set forth in this
Agreement shall be true and correct in all respects as of the date hereof and as
of the Closing Date as though made at and as of the Closing Date (except as
otherwise expressly contemplated by this Agreement), and the execution and
delivery of this Agreement by ROBIN HOOD and the consummation of the
transactions contemplated hereby shall have been duly and validly authorized by
the ROBIN HOOD’S Manager and Members and the United States Bankruptcy Court,
District of New Mexico, and QUAD shall have received a certificate to that
effect signed by the Manager of ROBIN HOOD.



 
(b)
Consents.  All required approvals, consents and authorizations shall have been
obtained, and an Order authorizing this sale shall have been signed and entered
by the United States Bankruptcy Court, District of New Mexico.

 
 
(c)
No Litigation.  No Litigation shall be threatened or pending against QUAD or
ROBIN HOOD that, in the reasonable opinion of counsel for the QUAD, could result
in the restraint or prohibition of any such party, or the obtaining of damages
or other relief from such party, in connection with this Agreement or the
consummation of the transactions contemplated hereby.



 
(d)
Documents Satisfactory in Form and Substance.  All agreements, certificates, and
other documents delivered by ROBIN HOOD to QUAD hereunder shall be in form and
substance satisfactory to counsel for ROBIN HOOD, in the exercise of such
counsel’s reasonable judgment.

 
 
(e)
Due Diligence.  QUAD shall have until December 31, 2012, to complete its due
diligence review of ROBIN HOOD and the Assets and shall have been satisfied with
the findings thereof.



 
(e)
Title Matters.  QUAD shall have completed its review of title to the Assets,
including all encumbrances and liens relating thereto and shall have been
satisfied, in its sole and unfettered discretion, with the findings thereof.

 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 7
POST-CLOSING COVENANTS OF ROBIN HOOD AND QUAD


7.1         Transfer, Documentary Taxes.
 
All sales, transfer, and similar taxes and fees (including all recording fees,
if any) incurred in connection with this Agreement and the transactions
contemplated hereby shall be borne by ROBIN HOOD and ROBIN HOOD shall file all
necessary documentation with respect to such taxes.


7.2         Further Assurances.  Subject to the terms and conditions of this
Agreement, each party agrees to use all of its reasonable efforts to take, or
cause to be taken, all actions and to do or cause to be done, all things
necessary and proper or advisable to consummate and make effective the
transactions contemplated by this Agreement (including the execution and
delivery of such further instruments and documents) as the other party may
reasonably request.
 
ARTICLE 8
SURVIVAL AND INDEMNITY


8.1         Indemnification by QUAD.  QUAD shall indemnify, defend, and hold
harmless ROBIN HOOD, and its representatives from and against any and all
demands, claim, actions, or causes of action, assessments, losses, damages
(including incidental and consequential damages), liabilities, costs, and
expenses, including reasonable fees and expenses of counsel, other expenses of
investigation, handling, and litigation , and settlement amounts, together with
interest and penalties (collectively, a “Loss” or “Losses”), asserted against,
resulting to, imposed upon, or incurred by ROBIN HOOD, directly or indirectly,
by reason of, resulting from, or arising in connection with: (i) any breach of
any representation, warranty, or agreement of QUAD contained in or made pursuant
to this Agreement, including the agreements and other instruments contemplated
hereby; (ii) any breach of any representation, warranty, or agreement of either
party contained in or made pursuant to this Agreement, including the agreements
and other instruments contemplated hereby, as if such representation or warranty
were made on and as of the Closing Date; (iii) any claim by any person for
brokerage or finder’s fees or commissions or similar payments based upon any
agreement or understanding alleged to have been made by any such person with
either party in connection this Agreement or any of the transactions
contemplated hereby; and (iv) to the extent not covered by the foregoing, any
and all demands, claims, actions or causes of action, assessments, losses,
damages, liabilities, costs, and expenses, including reasonable fees and
expenses of counsel, other expenses of investigation, handling, and litigation
and settlement amounts, together with interest and penalties, incident to the
foregoing.
 
The remedies provided in this Article 8 will not be exclusive of or limit any
other remedies that may be available to the either party to this Agreement.
 

 
 

--------------------------------------------------------------------------------

 
 
 
ARTICLE 9
TERMINATION
 
9.1         Termination.  This Agreement may be terminated at any time prior to
the Closing Date:
 
(a)         by mutual written consent of ROBIN HOOD and QUAD;
 
 
(b)
by either ROBIN HOOD or QUAD if (i) there shall have been a material breach of
any representation, warranty, covenant or agreement set forth in this Agreement,
which breach shall not have been cured, in the case of a representation or
warranty, prior to Closing or, in the case of a covenant or agreement, within
ten (10) business days following receipt by the breaching party of notice of
such breach, or (ii) any permanent injunction or other order of a court or other
competent authority preventing the consummation of the transactions contemplated
hereby shall have become final and non-appealable;



 
(c)
in the event that the United States Bankruptcy Court does not confirm a Chapter
11 Plan of Robin Hood that includes this Agreement as an essential part thereof.

 
9.2         Effect of Termination.  Each party’s right of termination under
Section 9.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies.  If this Agreement is terminated pursuant to Section 9.1, unless
otherwise specified in this Agreement, all further obligations of the parties
under this Agreement will terminate; provided, however, that if this Agreement
is terminated by a party because of the breach of this Agreement by the other
party or because one or more of the conditions to the terminating party’s
obligations under this Agreement is not satisfied as a result of the other
party’s failure to comply with its obligations under this Agreement, the
terminating party’s rights to pursue all legal remedies will survive such
termination unimpaired.
 
ARTICLE 10
MISCELLANEOUS
 
10.1         Entire Agreement.  This Agreement, and the other documents and
instruments to be executed and delivered by the parties in connection with this
Agreement, constitute the sole understanding of the parties with respect to the
subject matter hereof and supersede all prior oral or written agreements with
respect to the subject matter hereof.
 
10.2         Parties Bound by Agreement; Successors and Assigns.  The terms,
conditions, and obligations of this Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective successors and assigns.


10.3         Amendments and Waivers.  No modification, termination, extension,
renewal or waiver of any provision of this Agreement shall be binding upon a
party unless made in writing and signed by such party.  A waiver on one occasion
shall not be construed as a waiver of any right on any future occasion.  No
delay or omission by a party in exercising any of its rights hereunder shall
operate as a waiver of such rights.
 
 
 

--------------------------------------------------------------------------------

 
10.4         Severability.  If for any reason any term or provision of this
Agreement is held to be invalid or unenforceable, all other valid terms and
provisions hereof shall remain in full force and effect, and all of the terms
and provisions of this Agreement shall be deemed to be severable in nature.  
 
10.5         Attorneys’ Fees.  Should any party hereto retain counsel for the
purpose of enforcing, or preventing the breach of, any provision hereof to
enforce any provision hereof or for damages for any alleged breach of any
provision hereof, including but not limited to enforcement of the Security
Interest provided in Paragraph 1.5 above, or for a declaration of such party’s
rights or obligations hereunder, then, whether such matter is settled by
negotiation, or by arbitration or judicial determination, the prevailing party
shall be entitled to be reimbursed by the losing party for all costs and
expenses incurred thereby, including, but not limited to, reasonable attorneys’
fees for the services rendered to such prevailing party.
 
10.6         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
and all of which shall constitute the same instrument.
 
10.7         Headings.  The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction hereof.
 
10.8         Notices.  All notices, requests, demands, claims, and other
communications which are required or may be given under this Agreement shall be
in writing and shall be deemed to have been duly given five business days after
such notice, request, demand, claim or other communication is sent, if sent by
registered or certified mail, return receipt requested, postage prepaid; and, in
any case, all such communications must be addressed to the intended recipient at
the address set forth on the first page of this Agreement.  Any party may send
any notice, request, demand, claim, or other communication hereunder to the
intended recipient at the address set forth above using any other means, but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth.
 
10.9         Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of New Mexico without giving effect
to the principles of choice of law thereof.
 
10.10                 References, etc.
 
 
(a)
Whenever reference is made in this Agreement to any Article, Section, or
paragraph, such reference shall be deemed to apply to the specified Article,
Section or paragraph of this Agreement.

 
 
(b)
Any form of the word “include” when used herein is not intended to be exclusive
(e.g., “including” means “including, without limitation”).

 
 
 

--------------------------------------------------------------------------------

 
10.11                 No Third Party Beneficiary Rights.  Subject to paragraph
4.1(g) hereof, no provision in this Agreement is intended or shall create any
rights with respect to the subject matter of this Agreement in any third party.


10.12                 Such Other Acts.  The parties hereto shall do all things,
take such acts and execute such documents as are necessary to give effect to the
intention herein contemplated.
 
10.13                 Electronic Means.  Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date first indicated above.
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first indicated above.



 
QUAD ENERGY INC.,
a Nevada corporation
   
ROBIN HOOD LLC,
a New Mexico limited liability company
 
By:                                           
 
By:                                   
 
Name and Title:
 
Name and Title:
 


 
 

--------------------------------------------------------------------------------

 



SCHEDULE A


DESCRIPTION OF LEASES
 
 
[scheduleadoublex.jpg]


 
 

--------------------------------------------------------------------------------

 